Willson, Judge.
This conviction is for murder in the first degree, and the penalty assessed by the jury is death. No question requiring discussion is presented in the record. The indictment is a good one; the charge of the court is full and correct, and more favorable to the defendant in some particulars than the evidence demanded.
There can be no doubt as to the. sufficiency of the evidence, none of which was objected to on the trial. Not only did the defendant confess his guilt of the crime, but it was conclusively proved independently of such confession by the circumstantial evidence. Deceased was the wife of the defendant, and express malice on his part toward her, as well as motive actuating him to perpetrate the murder, are shown by the evidence. It was a cruel and deliberate murder, well meriting the extreme penalty assessed by the jury.
The judgment is affirmed.

Affirmed.